Mb. Chief Justice ITebNÁNdez
delivered the opinion of the court.
This case is submitted to us for consideration on an appeal said to have been taken from a judgment rendered in an appeal *107after a trial de novo by tbe District Court of San Juan, Section 2, on October 25 of last year finding tbe defendant and appellant guilty of aggravated assault and battery and sentencing bim to imprisonment in jail for two years and to pay tbe costs.
Both parties filed briefs and appeared at tbe bearing of tbe case beld on the 5th instant, at which bearing tbe fiscal called tbe attention of this court to tbe fact that tbe record did not contain a notice of tbe appeal and that on that account this court lacked jurisdiction to decide tbe appeal.
From an examination of tbe transcript of.tbe record we find that-it does not contain tbe notice of appeal which, together with other documents, should have been sent up by tbe secretary of tbe court below in accordance with tbe imperative provisions of section 356 of tbe Code of Criminal Pro-cédure as amended by tbe Act of March 7,1908.
Tbe fact that in tbe statement of tifie case tbe appellant, with tbe approval of tbe judge, alleged that be bad taken tbe appeal or that tbe taking of tbe appeal is stated in any other incidental manner is not sufficient, as was beld by us in tbe case of The People v. Antolino Lorenzo, 18 P. R. R., 940.
We refer to and follow tbe doctrine laid down in that case.
Being unable to decide this case for want’ of jurisdiction it is dismissed.

Appeal dismissed.

Justices MacLeary, Wolf, del Toro and Aldrey concurred.